Citation Nr: 1128664	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-39 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for status post left knee arthroscopy with medial meniscus debridement, to include as due to right ankle disability.

2.  Entitlement to service connection for bilateral foot calluses, to include as due to right ankle disability. 

3.  Entitlement to service connection for low back disability, to include as due to right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran participated in a hearing before a Decision Review Officer in March 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's left knee disorder is not related to active military service or events therein, that left knee arthritis was not manifested to a compensable degree within one year following discharge from active duty, or that a left knee disorder is not secondary to a service-connected disorder.

2.  The competent and credible evidence shows that the Veteran's bilateral foot calluses are not related to active military service or in-service blisters, or that bilateral feet calluses are not secondary to a service-connected disorder.

3.  The competent and credible evidence shows that the Veteran's low back disorder is not related to active military service or events therein, or that a low back disorder is not secondary to a service- connected disorder.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in-service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Bilateral foot calluses were not incurred in-service, and were not caused or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).

3.  A low back disorder was not incurred in-service and was not caused or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a February 2007 letter, VA informed the Veteran of the information and evidence needed to substantiate and complete a claim for a service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The February 2007 letter also provided notice of the evidence necessary to complete a claim for service connection on a secondary basis.  In December 2007, the VA provided notice of how disability evaluations and effective dates are assigned.  

As to the duty to assist, VA obtained VA treatment records, and the Veteran submitted medical records.  VA also provided the Veteran with a VA examination in May 2007 in connection with the claims for service connection for a left knee disorder and bilateral calluses of the feet.  VA did not provide the Veteran with an examination in connection with the claim for service connection for a low back disability, which the Board finds was not warranted.  The basis for this determination is described below.  The Veteran was provided with a hearing before a Decision Review Officer.  

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.


Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice- connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Factual Background and Analyses

The Veteran is in receipt of a 20 percent rating for service-connected residuals of a right ankle injury, post-operative, which has been in effect since October 20, 1984.

The Veteran claims entitlement to service connection for a left knee disorder, low back disorder, and bilateral foot calluses, all as secondary to his residuals of a right ankle injury.  He argues that the pain in his right ankle lead to an abnormal gait, which in turn resulted in his claimed disorders.  He also notes that he first developed his bilateral calluses in service.

Service treatment records document ruptured blisters on both feet in December 1983.  He also complained of painful arches in January 1982, but on examination he did not have any feet abnormalities.  On his September 1984 separation examination he indicated he had a history of a trick or "locked" knee and a history of foot trouble.  The explanation contained complaints of leg cramps, knee pains, and foot pain.  He had a normal foot and normal lower extremities examination (apart from his right ankle disability).

During a December 1984 VA ankle examination the Veteran was noted to walk with a mild, but very definite right ankle stiff antalgic gait.  

The Veteran first complained of back pains in a January 1987 VA examination (the examination focused on his right ankle).  During this examination he was noted to walk easily and well, "without obvious limp."  

An orthopedic note from November 1992 showed the Veteran sought treatment for his right knee.  (Emphasis added)  He denied recent injury to the right knee, but noted that he played football in the 1970s and had occasional knee pain. 

In October 1997, during another VA ankle examination, the Veteran was noted to walk with a limp on the right leg.  He was also noted to have a plantar wart on his right foot beneath the fourth metatarsal head.

A March 1998 VA treatment record noted the Veteran complained of calluses on both feet which had developed over "the past few years."

June 2006 x-rays of the Veteran's left knee noted chondrocalcinosis and minimal degenerative joint disease. 

In November 2006, the Veteran complained of pain in the medial aspect of his left knee which began after a long drive to Georgia.  He denied any trauma to the knee.  In January 2007, the Veteran underwent arthroscopy of his left knee following a diagnosis of left knee medial meniscus tear, chondral flap left knee medial condyle.

In May 2007, the Veteran's VA orthopedic surgeon provided a statement that the Veteran's left knee arthritis "correlates with [his] service connected condition".

The Veteran was noted in May 2007 to ambulate without device, with an antalgic gait on the left, with decreased stance time on the left, with weight bearing through forefoot throughout stance phase due to painful calluses on his heel.  He was provided with foot orthotics due to plantar sores.

In May 2007, the Veteran was afforded a VA examination in regard to his claim for service connection for his left knee disability.  The VA examination addressed the Veteran's in-service history of blisters and subsequent development of calluses.  The examiner stated that the presence of calluses on both feet was an indication that there was "not an abnormal weight bearing just on the left foot due to the right ankle."  On physical examination he was noted to have an antalgic gait on the left without assistive device.  His shoes were noted to be more worn laterally on the right, which the examiner attributed to his recent left knee surgery.  The examiner noted that the wear pattern indicated that he had a painful left heel.  The examiner noted that the Veteran's primary care provider noted that the Veteran "did not demonstrate an abnormal gait that would put undue stress on the left knee related to the right ankle."  She also noted that his shoe wear pattern showed that he had been walking on his right foot and toeing off on the left because of a painful heel callus.  She opined that there was no evidence that his knee condition was related to his right ankle condition.  

In June 2007, the Veteran complained of increased left knee pain subsequent to feeling a "pop" in his knee after slipping on ice.  A June 2007 x-ray of his left knee reveled significant degenerative pathology with joint space narrowing of the medial compartment with chondrocalcinosis noted both medially and laterally.

In July 2007, the Veteran was noted to walk with an antalgic gait, favoring the left side.  In August 2007, the Veteran complained of low back pain following a camping trip and sleeping on a different mattress.  He had muscle spasms on examination.  He was also noted to have mild arthritis in his right ankle upon x-ray review.

During a psychiatric evaluation in February 2009, the Veteran described his theory of entitlement for his service connection claims.  He felt that his pain progressed from the fracture in his right foot/ankle resulting in calluses.  Due to over-compensation on his left leg he developed muscle wasting in this left leg and arthritis in his left knee, which lead to subsequent problems in his right knee and low back.  The psychiatrist noted he walked with a severe limp.

A lumbar MRI from May 2009 revealed minimal disc bulge at several levels, and facet arthropathy with annular tear at L3-L4 and L4-L5.  Also in May 2009 the Veteran was noted to have an independent gait to the clinic without assistive devise.  He walked on the outer edge of his right shoe due to painful calluses.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Left Knee

The Board notes that the first evidence of arthritis in the left knee appeared on June 2006 x-rays.  As this is more than 20 years after service the Veteran is not entitled to presumptive service connection for arthritis in the left knee.

Regarding direct service connection, there is no evidence in the claims file, and the Veteran does not allege, that his current left knee disorder began in service.  On his service separation evaluation he indicated that he had a history of a trick or "locked" knee, which he explained only as "knee pains."  The examination of his lower extremities at the time was noted to be normal.  In July 2007, the Veteran described that his left knee pain and low back pain did not begin until after his right ankle injury in service.  There are no medical opinions that the Veteran's left knee disorder is related to service.

Regarding secondary service connection, in May 2007 the Veteran's VA orthopedic surgeon filled out a form that the Veteran's "left knee pain/arthritis" was at least as likely as not related to the service connected condition of "degenerative arthritis."  The physician then handwrote that the Veteran had "arthritis in his knee which correlates with service connected condition."  The physician had performed the Veteran's left knee arthroscopy in January 2007.  The physician did not provide a rationale for this opinion, nor does it appear he ever had access to the Veteran's claims file.

The May 2007 VA examiner noted that the Veteran first sought treatment for increased left knee pain in November 2006.  Prior to this, in June 2006, he had full range of motion of his knees and had a steady gait with no instability or favoring.  X-rays showed some narrowing of the medial compartment and chondrocalinosis.  The examiner also noted that the Veteran's treatment records did not demonstrate an abnormal gait that would put undue stress on the left knee related to the right ankle.  The examiner then provided a long description of the Veteran's shoe-wear pattern, and of his history of painful foot calluses and plantar warts.  She describes that his shoe-wear pattern indicates an abnormal gait due to painful heel callus ("walking on his right foot and toeing off on the left since he has a painful heel callus").  This shows that his gait actually favored his left leg, as he was putting more weight onto the whole of the right shoe.  The examiner opined that his left knee disability was not due to his right ankle disability because the wear-pattern on his shoes showed that he did not walk with a gait that put undue pressure on his left knee.  

The two May 2007 nexus opinions are in conflict.  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the May 2007 VA examiner provided a rationale and sited to other medical evidence in the claims file in formulating her opinion that the Veteran's left knee disorder was not due to his right ankle disability.  The VA surgeon did not provide a rationale or sound reasoning regarding his nexus opinion.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Board finds that the Veteran is credible in reporting his symptoms, in that he does have a left knee disorder, right ankle disorder, and he does have an abnormal gait.  While he believes his abnormal gait resulted in placing too much effort onto his left knee, the medical evidence of record and the wear-pattern of the Veteran's shoes show that his gait actually favors his left knee.

Despite the Veteran's contentions otherwise, there is no persuasive evidence to support a finding that his left knee disorder is etiologically related to his service-connected right ankle.  The evidence shows that he has mild right ankle arthritis, and he continued to have a full range of motion of his left knee until at least June 2006.  While there is evidence the Veteran has an abnormal gait, the persuasive medical evidence suggests that the gait does not place undue pressure on his left knee, and in fact that he toes off only with the left foot due to painful callus on his left heel.  Additionally, as the Veteran's abnormal gait favors his left knee, there is also no evidence that the service-connected right ankle disorder aggravates his left knee disorder.  He suffered a meniscal tear in 2007, which increased his pain and caused instability, but he could not recall any trauma that may have caused the tear.  He reported he returned from a road trip and his left knee was painful.  There is no opinion of record that his left knee has been aggravated by his right ankle.  Even if his abnormal gait were aggravating his left knee, the evidence of record shows that his abnormal gait is not due to his right ankle disability, and therefore service connection is not warranted on a secondary basis.

Bilateral Foot Calluses

As noted above, the Veteran was treated for "ruptured blisters" on his feet in service in December 1983.  By his October 1984 discharge examination, however, he was healed and had a normal feet examination.  There is no other indication of foot trouble, even though the Veteran was seen by podiatrists on several occasions for his right ankle injury.  He next sought treatment for his feet in 1998, and indicated that he had only had the calluses on his feet for the "past few years."  The May 2007 VA examiner noted that the Veteran did not have blisters at the time of the examination.  As the discharge examination of his feet was normal (and occurred less than a year after he was treated for blisters in service), and he did not seek treatment for his feet until 14 years after discharge, the Board finds that direct service connection for bilateral foot calluses is not warranted. 

The Veteran has alleged that he developed foot calluses as a result of favoring his service connected right ankle.  Treatment records in the claims file have shown that he suffers from calluses on both feet and plantar warts (a wart caused by the human papillomavirus).  The May 2007 VA examiner noted that because the Veteran had developed calluses on both feet, then the development of calluses could not be from abnormal weightbearing on just the left foot due to the right ankle.  The Board finds the VA examiner's opinion convincing, as the Veteran's claim that undue pressure from limping caused his calluses would logically indicate that the favored foot (which he argues is the right foot due to his ankle disability) should not have calluses, which medical evidence shows that it does.  There is no favorable medical nexus opinion of record, and there is no indication that the Veteran's right ankle aggravates his calluses.  In fact, the Veteran was shown in the May 2007 VA examination to be favoring his left foot due to a callus, therefore putting more pressure on his right leg.  As such, the Board finds that secondary service connection is also not warranted for the Veteran's bilateral foot calluses.

Low Back Disorder  

The Veteran was not treated for any low back symptoms in service and he has not alleged that his low back disability is directly related to his service.   He was not assessed with arthritis of his low back until more than 20 years after service, so presumptive service connection is also not warranted.

The Veteran does allege that his low back disability is related to an abnormal gait caused by his service-connected right ankle.  He first complained of back pain in 1987; however, at that time he was noted to "walk easily and well without an obvious limp."  When he complained of back pain in April 2009 he noted that it had developed within the past year and was worse when he had to stand for long periods of time.  He denied any injury to his low back.  In May 2009, he noted he had on an off back pain for the prior six years.  He was noted to have facet arthropathy at multiple levels at that time.  He was noted to have a range of motion of his lumbar spine within functional limits, but he was noted to "not have full curve reversal with forward flexion."  He was assessed with lumbar instability.  

While the Veteran alleges that his back pain is due to his abnormal gait, the record shows that his low back pain began three years after discharge from service, and during a time when he could walk easily and well and without an obvious limp.  

VA need not conduct an examination with respect to the claim for service connection for low back disability on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this case.  The evidence of record shows that the Veteran has diagnoses of facet arthropathy and minimal disc bulge; however, the evidence does not show that this disability may be associated with an abnormal gait due to service-connected right ankle disorder as his back pain began prior to his abnormal gait.  At the time he first complained of back pain he worked as a machine operator for a manufacturing corporation.  Additionally, as noted above, the Veteran's current abnormal gait is caused by his bilateral calluses, as he favors his left foot due to a large callus on his left heel.   As such, if his abnormal gait is aggravating his back disorder, then service connection is still not warranted because his abnormal gait id not caused by his service-connected right ankle disorder.  As such, service connection for a low back disability is not warranted on a presumptive, direct or secondary basis.

For the foregoing reasons, the record does not provide a basis for service connection for a left knee disorder, bilateral feet disorder, or low back disorder on a presumptive, direct or secondary basis.  As the Board finds that the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for status post left knee arthroscopy with medial meniscus debridement, to include as due to right ankle disability, is denied.

Entitlement to service connection for bilateral foot calluses, to include as due to right ankle disability, is denied. 

Entitlement to service connection for low back disability, to include as due to right ankle disability, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


